612 So. 2d 482 (1993)
Ex parte ST. CLAIR COUNTY DEPARTMENT OF HUMAN RESOURCES.
(Re STATE DEPARTMENT OF HUMAN RESOURCES v. B.A.S. and R.B.S.)
1920224.
Supreme Court of Alabama.
January 22, 1993.
William Prendergast and Mary E. Pons, Asst. Attys. Gen., for petitioner.
Michael C. Shores and Terri Snow, Birmingham, for respondent.
Tommie Fletcher, Pell City, guardian ad litem.
SHORES, Justice.
The Court of Civil Appeals, 612 So. 2d 480, stated that the record testimony showed a lack of resources on the part of the parents, and, therefore, concluded that the trial court did not commit reversible error in refusing to order the parents to make child support payments as required by § 12-15-71(i), Ala.Code 1975. The petitioner has supplied no facts to refute this conclusion. Therefore, we deny the writ.
We note, however, that § 12-15-71(i) requires a trial court to order child support in conformity with Rule 32, Ala.R.Jud.Admin., and that this rule requires the court to order the parents to pay child support when the parents have resources *483 for child support. A trial court, therefore, must apply the guidelines set out in Rule 32 when making child support determinations in cases such as this. These guidelines require the trial court to consider the resources of the parents, not simply their incomes, in making a determination of child support.
WRIT DENIED.
HORNSBY, C.J., J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.